


110 HR 6566 IH: Refinery Permit Process

U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6566
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2008
			Mr. Boehner (for
			 himself, Mr. Blunt,
			 Mr. Putnam,
			 Mr. McCotter,
			 Ms. Granger,
			 Mr. Carter,
			 Mr. Cole of Oklahoma,
			 Mr. Cantor,
			 Mr. Dreier,
			 Mr. Barton of Texas,
			 Mr. English of Pennsylvania,
			 Mr. David Davis of Tennessee,
			 Mrs. Myrick,
			 Mrs. Miller of Michigan,
			 Mr. Sessions,
			 Mrs. Schmidt,
			 Mrs. Cubin,
			 Mr. Wilson of South Carolina,
			 Mr. Latta,
			 Mr. Issa, Mr. Duncan, Mr.
			 Rogers of Michigan, Mr.
			 Neugebauer, Mr. Gingrey,
			 Mr. Bachus,
			 Mr. Buyer,
			 Mr. Nunes,
			 Mrs. Blackburn,
			 Ms. Fallin,
			 Mr. Wamp, Mrs. Drake, Mr.
			 Royce, Mr. Radanovich,
			 Mr. Chabot,
			 Mr. Brady of Texas,
			 Mr. Scalise,
			 Mr. Aderholt,
			 Mr. Westmoreland,
			 Mr. Bonner,
			 Mr. McHugh,
			 Mr. Linder,
			 Mrs. McMorris Rodgers,
			 Mr. King of New York,
			 Mr. Shimkus,
			 Mr. Smith of Nebraska,
			 Mr. Rogers of Kentucky,
			 Mr. Smith of Texas,
			 Mr. Wolf, Mr. Boustany, Mr.
			 Rohrabacher, Mr. Tiberi,
			 Mr. Rogers of Alabama,
			 Ms. Foxx, Mr. Culberson, Mr.
			 Kuhl of New York, Mr.
			 Pickering, Mr. Goode,
			 Mr. Gohmert,
			 Mr. Marchant,
			 Mr. Davis of Kentucky,
			 Mr. McCarthy of California,
			 Mrs. Capito,
			 Mr. Calvert,
			 Mrs. Bachmann,
			 Mr. McCaul of Texas,
			 Mr. Shuster,
			 Mr. Bishop of Utah,
			 Mr. Everett,
			 Mr. Burton of Indiana,
			 Mr. Boozman,
			 Mr. LaTourette,
			 Mr. Terry,
			 Mr. Fortenberry,
			 Mr. King of Iowa,
			 Mr. Manzullo,
			 Mr. Hall of Texas,
			 Mr. Hoekstra,
			 Mr. Platts,
			 Mr. Jones of North Carolina,
			 Mr. Graves,
			 Mr. Lamborn,
			 Mr. Kline of Minnesota,
			 Mr. Sali, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on the
			 Judiciary,
			 Ways and Means,
			 Energy and Commerce,
			 Armed Services,
			 Oversight and Government
			 Reform, and Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To bring down energy prices by increasing safe, domestic
		  production, encouraging the development of alternative and renewable energy,
		  and promoting conservation.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Energy
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—AMERICAN ENERGY
					Subtitle A—OCS
					Sec. 101. Short title.
					Sec. 102. Policy.
					Sec. 103. Definitions under the Submerged Lands
				Act.
					Sec. 104. Seaward boundaries of States.
					Sec. 105. Exceptions from confirmation and establishment of
				States’ title, power, and rights.
					Sec. 106. Definitions under the Outer Continental Shelf Lands
				Act.
					Sec. 107. Determination of adjacent zones and planning
				areas.
					Sec. 108. Administration of leasing.
					Sec. 109. Grant of leases by Secretary.
					Sec. 110. Disposition of receipts.
					Sec. 111. Reservation of lands and rights.
					Sec. 112. Outer Continental Shelf leasing program.
					Sec. 113. Coordination with adjacent States.
					Sec. 114. Environmental studies.
					Sec. 115. Termination of effect of laws prohibiting the
				spending of appropriated funds for certain purposes.
					Sec. 116. Outer Continental Shelf incompatible use.
					Sec. 117. Repurchase of certain leases.
					Sec. 118. Offsite environmental mitigation.
					Sec. 119. OCS regional headquarters.
					Sec. 120. Leases for areas located within 100 miles of
				California or Florida.
					Sec. 121. Coastal impact assistance.
					Sec. 122. Repeal of the Gulf of Mexico Energy Security Act of
				2006.
					Subtitle B—ANWR
					Sec. 141. Short title.
					Sec. 142. Definitions.
					Sec. 143. Leasing program for lands within the Coastal
				Plain.
					Sec. 144. Lease sales.
					Sec. 145. Grant of leases by the Secretary.
					Sec. 146. Lease terms and conditions.
					Sec. 147. Coastal Plain environmental protection.
					Sec. 148. Expedited judicial review.
					Sec. 149. Federal and State distribution of
				revenues.
					Sec. 150. Rights-of-way across the Coastal Plain.
					Sec. 151. Conveyance.
					Sec. 152. Local government impact aid and community service
				assistance.
					Subtitle C—Oil Shale
					Sec. 161. Repeal.
					Title II—CONSERVATION AND EFFICIENCY
					Subtitle A—Tax Incentives for Fuel Efficiency
					Sec. 201. Credit for new qualified plug-in electric drive motor
				vehicles.
					Sec. 202. Extension of credit for alternative fuel
				vehicles.
					Sec. 203. Extension of alternative fuel vehicle refueling
				property credit.
					Subtitle B—Tapping America’s Ingenuity and
				Creativity
					Sec. 211. Definitions.
					Sec. 212. Statement of policy.
					Sec. 213. Prize authority.
					Sec. 214. Eligibility.
					Sec. 215. Intellectual property.
					Sec. 216. Waiver of liability.
					Sec. 217. Authorization of appropriations.
					Sec. 218. Next generation automobile prize program.
					Sec. 219. Advanced battery manufacturing incentive
				program.
					Subtitle C—Home and Business Tax Incentives
					Sec. 221. Extension of credit for energy efficient
				appliances.
					Sec. 222. Extension of credit for nonbusiness energy
				property.
					Sec. 223. Extension of credit for residential energy efficient
				property.
					Sec. 224. Extension of new energy efficient home
				credit.
					Sec. 225. Extension of energy efficient commercial buildings
				deduction.
					Sec. 226. Extension of special rule to implement FERC and State
				electric restructuring policy.
					Sec. 227. Home energy audits.
					Sec. 228. Accelerated recovery period for depreciation of smart
				meters.
					Subtitle D—Refinery Permit Process Schedule
					Sec. 231. Short title.
					Sec. 232. Definitions.
					Sec. 233. State assistance.
					Sec. 234. Refinery process coordination and
				procedures.
					Sec. 235. Designation of closed military bases.
					Sec. 236. Savings clause.
					Sec. 237. Refinery revitalization repeal.
					Title III—NEW AND EXPANDING TECHNOLOGIES
					Subtitle A—Alternative Fuels
					Sec. 301. Repeal.
					Sec. 302. Government auction of long term put option contracts
				on coal-to-liquid fuel produced by qualified coal-to-liquid
				facilities.
					Sec. 303. Standby loans for qualifying coal-to-liquids
				projects.
					Subtitle B—Tax Provisions
					Sec. 311. Extension of renewable electricity, refined coal, and
				Indian coal production credit.
					Sec. 312. Extension of energy credit.
					Sec. 313. Extension and modification of credit for clean
				renewable energy bonds.
					Sec. 314. Extension of credits for biodiesel and renewable
				diesel.
					Subtitle C—Nuclear
					Sec. 321. Use of funds for recycling.
					Sec. 322. Rulemaking for licensing of spent nuclear fuel
				recycling facilities.
					Sec. 323. Nuclear waste fund budget status.
					Sec. 324. Waste Confidence.
					Sec. 325. ASME Nuclear Certification credit.
					Subtitle D—American Renewable and Alternative Energy Trust
				Fund
					Sec. 331. American Renewable and Alternative Energy Trust
				Fund.
				
			IAMERICAN
			 ENERGY
			AOCS
				101.Short
			 titleThis subtitle may be
			 cited as the Deep Ocean Energy
			 Resources Act of 2008.
				102.PolicyIt is the policy of the United States
			 that—
					(1)the United States
			 is blessed with abundant energy resources on the outer Continental Shelf and
			 has developed a comprehensive framework of environmental laws and regulations
			 and fostered the development of state-of-the-art technology that allows for the
			 responsible development of these resources for the benefit of its
			 citizenry;
					(2)Adjacent States
			 are required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments;
					(3)the existing laws
			 governing the leasing and production of the mineral resources of the outer
			 Continental Shelf have reduced the production of mineral resources, have
			 preempted Adjacent States from being sufficiently involved in the decisions
			 regarding the allowance of mineral resource development, and have been harmful
			 to the national interest;
					(4)the national
			 interest is served by granting the Adjacent States more options related to
			 whether or not mineral leasing should occur in the outer Continental Shelf
			 within their Adjacent Zones;
					(5)it is not
			 reasonably foreseeable that exploration of a leased tract located more than 25
			 miles seaward of the coastline, development and production of a natural gas
			 discovery located more than 25 miles seaward of the coastline, or development
			 and production of an oil discovery located more than 50 miles seaward of the
			 coastline will adversely affect resources near the coastline;
					(6)transportation of
			 oil from a leased tract might reasonably be foreseen, under limited
			 circumstances, to have the potential to adversely affect resources near the
			 coastline if the oil is within 50 miles of the coastline, but such potential to
			 adversely affect such resources is likely no greater, and probably less, than
			 the potential impacts from tanker transportation because tanker spills usually
			 involve large releases of oil over a brief period of time; and
					(7)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
					103.Definitions
			 under the Submerged Lands ActSection 2 of the Submerged Lands Act (43
			 U.S.C. 1301) is amended—
					(1)in
			 subparagraph (2) of paragraph (a) by striking all after seaward to a
			 line and inserting twelve nautical miles distant from the coast
			 line of such State;;
					(2)by striking out
			 paragraph (b) and redesignating the subsequent paragraphs in order as
			 paragraphs (b) through (g);
					(3)by striking the
			 period at the end of paragraph (g) (as so redesignated) and inserting ;
			 and;
					(4)by adding the
			 following: (i) The term Secretary means the Secretary of
			 the Interior.; and
					(5)by defining
			 State as it is defined in section 2(r) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331(r)).
					104.Seaward
			 boundaries of StatesSection 4
			 of the Submerged Lands Act (43 U.S.C. 1312) is amended—
					(1)in the first
			 sentence by striking original, and in the same sentence by
			 striking three geographical and inserting twelve
			 nautical; and
					(2)by striking all
			 after the first sentence and inserting the following: Extension and
			 delineation of lateral offshore State boundaries under the provisions of this
			 Act shall follow the lines used to determine the Adjacent Zones of coastal
			 States under the Outer Continental Shelf Lands Act to the extent such lines
			 extend twelve nautical miles for the nearest coastline.
					105.Exceptions from
			 confirmation and establishment of States’ title, power, and
			 rightsSection 5 of the
			 Submerged Lands Act (43 U.S.C. 1313) is amended—
					(1)by redesignating
			 paragraphs (a) through (c) in order as paragraphs (1) through (3);
					(2)by inserting
			 (a) before There is excepted; and
					(3)by inserting at
			 the end the following:
						
							(b)Exception of oil
				and gas mineral rightsThere is excepted from the operation of
				sections 3 and 4 all of the oil and gas mineral rights for lands beneath the
				navigable waters that are located within the expanded offshore State seaward
				boundaries established under this Act. These oil and gas mineral rights shall
				remain Federal property and shall be considered to be part of the Federal outer
				Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43
				U.S.C. 1331 et seq.) and subject to leasing under the authority of that Act and
				to laws applicable to the leasing of the oil and gas resources of the Federal
				outer Continental Shelf. All existing Federal oil and gas leases within the
				expanded offshore State seaward boundaries shall continue unchanged by the
				provisions of this Act, except as otherwise provided herein. However, a State
				may exercise all of its sovereign powers of taxation within the entire extent
				of its expanded offshore State
				boundaries.
							.
					106.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
					(1)by amending
			 paragraph (f) to read as follows:
						
							(f)The term
				affected State means the Adjacent
				State.
							;
					(2)by
			 striking the semicolon at the end of each of paragraphs (a) through (o) and
			 inserting a period;
					(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
					(4)by adding at the
			 end the following:
						
							(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract or activity appertains or is, or is proposed to be, conducted. For
				purposes of this paragraph, the term State includes the
				Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
				the Virgin Islands, American Samoa, Guam, and the other Territories of the
				United States.
							(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
							(t)The term
				miles means statute miles.
							(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
							(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
							;
				and
					(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the Territories of the
			 United States.
					107.Determination of
			 adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
				108.Administration
			 of leasingSection 5 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the
			 end the following:
					
						(k)Voluntary
				partial relinquishment of a leaseAny lessee of a producing lease
				may relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of the enactment of the Deep Ocean
				Energy Resources Act of 2008.
						(l)Natural gas
				lease regulationsNot later than July 1, 2010, the Secretary
				shall publish a final regulation that shall—
							(1)establish
				procedures for entering into natural gas leases;
							(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 100 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the Deep Ocean
				Energy Resources Act of 2008;
							(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the Deep Ocean Energy
				Resources Act of 2008;
							(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
							(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
							(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
							.
				109.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
					(1)in subsection
			 (a)(1) by inserting after the first sentence the following: Further, the
			 Secretary may grant natural gas leases in a manner similar to the granting of
			 oil and gas leases and under the various bidding systems available for oil and
			 gas leases.;
					(2)by adding at the
			 end of subsection (b) the following:
						
							The Secretary may issue more than one lease
				for a given tract if each lease applies to a separate and distinct range of
				vertical depths, horizontal surface area, or a combination of the two. The
				Secretary may issue regulations that the Secretary determines are necessary to
				manage such leases consistent with the purposes of this
				Act.
							;
					(3)by amending
			 subsection (p)(2)(B) to read as follows:
						
							(B)The Secretary
				shall provide for the payment to coastal States, and their local coastal
				governments, of 75 percent of Federal receipts from projects authorized under
				this section located partially or completely within the area extending seaward
				of State submerged lands out to 4 marine leagues from the coastline, and the
				payment to coastal States of 50 percent of the receipts from projects
				completely located in the area more than 4 marine leagues from the coastline.
				Payments shall be based on a formula established by the Secretary by rulemaking
				no later than 180 days after the date of the enactment of the Deep Ocean Energy
				Resources Act of 2008 that provides for equitable distribution, based on
				proximity to the project, among coastal States that have coastline that is
				located within 200 miles of the geographic center of the
				project.
							.
					(4)by
			 adding at the end the following:
						
							(q)Natural Gas
				Leases
								(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a field on a natural gas leased tract if the
				Secretary estimates that the discovered field has at least 40 percent of the
				economically recoverable Btu content of the field contained within natural gas
				and such natural gas is economical to produce.
								(2)Crude
				oilA lessee of a natural gas lease may not produce crude oil
				from the lease unless the Governor of the Adjacent State agrees to such
				production.
								(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least one exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
								(4)Definition of
				natural gasFor purposes of a natural gas lease, natural gas
				means natural gas and all substances produced in association with gas,
				including, but not limited to, hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
								(r)Removal of
				restrictions on joint bidding in certain areas of the outer continental
				shelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of the Deep Ocean Energy Resources Act of 2008.
							(s)Royalty
				suspension provisionsAfter the date of the enactment of the Deep
				Ocean Energy Resources Act of 2008, price thresholds shall apply to any royalty
				suspension volumes granted by the Secretary. Unless otherwise set by Secretary
				by regulation or for a particular lease sale, the price thresholds shall be
				$40.50 for oil (January 1, 2006 dollars) and $6.75 for natural gas (January 1,
				2006 dollars).
							(t)Conservation of
				resources feesNot later than one year after the date of the
				enactment of the Deep Ocean Energy Resources Act of 2008, the Secretary by
				regulation shall establish a conservation of resources fee for nonproducing
				leases that will apply to new and existing leases which shall be set at $3.75
				per acre per year. This fee shall apply from and after October 1, 2008, and
				shall be treated as offsetting
				receipts.
							;
					(5)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
					(6)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
					(7)effective October
			 1, 2008, in subsection (g)—
						(A)by striking all
			 after (g), except paragraph (3);
						(B)by striking the
			 last sentence of paragraph (3); and
						(C)by striking
			 (3).
						110.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
					(1)by designating the
			 existing text as subsection (a);
					(2)in subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts; and
					(3)by
			 adding the following:
						
							(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
								(2)Phased-in
				receipts sharing
									(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 100 miles of any coastline
				that were available for leasing under the 2002–2007 5-Year OCS Oil and Gas
				Leasing Program.
										(ii)Lease tracts in
				production prior to October 1, 2008, completely beyond 4 marine leagues from
				any coastline and completely within 100 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program.
										(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 100 miles of the coastline.
										(B)The Secretary shall
				share the following percentages of OCS Receipts from the leases described in
				subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2009, 5 percent.
										(ii)For fiscal year
				2010, 8 percent.
										(iii)For fiscal year
				2011, 11 percent.
										(iv)For fiscal year
				2012, 14 percent.
										(v)For fiscal year
				2013, 17 percent.
										(vi)For fiscal year
				2014, 20 percent.
										(vii)For fiscal year
				2015, 23 percent.
										(viii)For fiscal year
				2016, 26 percent.
										(ix)For fiscal year
				2017, 29 percent.
										(x)For fiscal year
				2018, 32 percent.
										(xi)For fiscal year
				2019, 35 percent.
										(xii)For fiscal year
				2020 and each subsequent fiscal year, 37.5 percent.
										(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 6(2) of the Deep Ocean Energy Resources
				Act of 2008.
									(3)Immediate
				receipts sharingBeginning
				October 1, 2008, the Secretary shall share 37.50 percent of OCS Receipts
				derived from all leases located completely beyond 4 marine leagues from any
				coastline and completely within 100 miles of any coastline not included within
				the provisions of paragraph (2), and 90 percent of the balance of such OCS
				Receipts shall be deposited into the American Renewable and Alternative Energy
				Trust Fund established by section 331 of the American Energy Act.
								(4)Receipts sharing
				from tracts within 4 marine leagues of any coastline
									(A)Areas described
				in paragraph (2)Beginning
				October 1, 2008, and continuing through September 30, 2010, the Secretary shall
				share 25 percent of OCS Receipts derived from all leases located within 4
				marine leagues from any coastline within areas described in paragraph (2). For
				each fiscal year after September 30, 2010, the Secretary shall increase the
				percent shared in 5 percent increments each fiscal year until the sharing rate
				for all leases located within 4 marine leagues from any coastline within areas
				described in paragraph (2) becomes 75 percent.
									(B)Areas not
				described in paragraph
				(2)Beginning October 1, 2008,
				the Secretary shall share 75 percent of OCS receipts derived from all leases
				located completely or partially within 4 marine leagues from any coastline
				within areas not described paragraph (2).
									(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone within
				100 miles of its coastline that generated royalties during the fiscal year, if
				the other producing or States have a coastline point within 300 miles of any
				portion of the leased tract, in which case the amount allocated for the leased
				tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(c)Treatment of OCS
				Receipts From Tracts Partially or Completely Beyond 100 Miles of the
				Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
								(2)Phased-in
				receipts sharing
									(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 100 miles of any coastline that were available for leasing under the
				2002–2007 5-Year OCS Oil and Gas Leasing Program.
										(ii)Lease tracts in
				production prior to October 1, 2008, partially or completely beyond 100 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program.
										(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region partially or completely beyond 100 miles of the coastline.
										(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2009, 5 percent.
										(ii)For fiscal year
				2010, 8 percent.
										(iii)For fiscal year
				2011, 11 percent.
										(iv)For fiscal year
				2012, 14 percent.
										(v)For fiscal year
				2013, 17 percent.
										(vi)For fiscal year
				2014, 20 percent.
										(vii)For fiscal year
				2015, 23 percent.
										(viii)For fiscal year
				2016, 26 percent.
										(ix)For fiscal year
				2017, 29 percent.
										(x)For
				fiscal year 2018, 32 percent.
										(xi)For fiscal year
				2019, 35 percent.
										(xii)For fiscal year
				2020 and each subsequent fiscal year, 37.5 percent.
										(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 106(2) of the Deep Ocean Energy
				Resources Act of 2008.
									(3)Immediate
				receipts sharingBeginning October 1, 2008, the Secretary shall
				share 37.5 percent of OCS Receipts derived on and after October 1, 2008, from
				all leases located partially or completely beyond 100 miles of any coastline
				not included within the provisions of paragraph (2), except that the Secretary
				shall only share 25 percent of such OCS Receipts derived from all such leases
				within a State’s Adjacent Zone if no leasing is allowed within any portion of
				that State’s Adjacent Zone located completely within 100 miles of any
				coastline.
								(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone
				partially or completely beyond 100 miles of its coastline that generated
				royalties during the fiscal year, if the other producing State or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(d)Transmission of
				Allocations
								(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
									(A)to each State 60
				percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B) for the immediate prior fiscal year;
									(B)to each coastal
				county-equivalent and municipal political subdivisions of such State a total of
				40 percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B), together with all accrued interest thereon;
				and
									(C)the remaining
				allocations under subsections (b)(5) and (c)(4), together with all accrued
				interest thereon.
									(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
									(A)25 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely more than 25 miles landward of the coastline and at least a part of
				which lies not more than 75 miles landward from the coastline, with the
				allocation among such coastal county-equivalent political subdivisions based on
				population.
									(B)75 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely or partially less than 25 miles landward of the coastline, with the
				allocation among such coastal county-equivalent political subdivisions to be
				further allocated as follows:
										(i)25
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
										(ii)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
										(iii)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on a formula that allocates the funds based on such coastal
				county-equivalent political subdivision’s relative distance from the leased
				tract.
										(iv)25
				percent shall be allocated to all coastal county-equivalent political
				subdivisions having a coastline point within 300 miles of the leased tract for
				which OCS Receipts are being shared based on the relative level of outer
				Continental Shelf oil and gas activities in a coastal political subdivision
				compared to the level of outer Continental Shelf activities in all coastal
				political subdivisions in the State. The Secretary shall define the term
				outer Continental Shelf oil and gas activities for purposes of
				this subparagraph to include, but not be limited to, construction of vessels,
				drillships, and platforms involved in exploration, production, and development
				on the outer Continental Shelf; support and supply bases, ports, and related
				activities; offices of geologists, geophysicists, engineers, and other
				professionals involved in support of exploration, production, and development
				of oil and gas on the outer Continental Shelf; pipelines and other means of
				transporting oil and gas production from the outer Continental Shelf; and
				processing and refining of oil and gas production from the outer Continental
				Shelf. For purposes of this subparagraph, if a coastal county-equivalent
				political subdivision does not have a coastline, its coastal point shall be the
				point on the coastline closest to it.
										(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
									(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
									(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
									(e)Investment of
				depositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
							(f)Use of
				fundsA recipient of funds under this section may use the funds
				for one or more of the following:
								(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
								(2)To make
				transportation infrastructure improvements.
								(3)To reduce
				taxes.
								(4)To promote, fund,
				and provide for—
									(A)coastal or
				environmental restoration;
									(B)fish, wildlife, and
				marine life habitat enhancement;
									(C)waterways
				construction and maintenance;
									(D)levee construction
				and maintenance and shore protection; and
									(E)marine and
				oceanographic education and research.
									(5)To promote, fund,
				and provide for—
									(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
									(B)energy
				demonstration projects;
									(C)supporting
				infrastructure for shore-based energy projects;
									(D)State geologic
				programs, including geologic mapping and data storage programs, and State
				geophysical data acquisition;
									(E)State seismic
				monitoring programs, including operation of monitoring stations;
									(F)development of oil
				and gas resources through enhanced recovery techniques;
									(G)alternative energy
				development, including bio fuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, and other renewable
				energy;
									(H)energy efficiency
				and conservation programs; and
									(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
									(6)To promote, fund,
				and provide for—
									(A)historic
				preservation programs and projects;
									(B)natural disaster
				planning and response; and
									(C)hurricane and
				natural disaster insurance programs.
									(7)For any other
				purpose as determined by State law.
								(g)No accounting
				requiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
							(h)Effect of future
				lawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
							(i)DefinitionsIn
				this section:
								(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
								(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
								(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
								(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
								(5)Bonus
				bidsThe term bonus bids means all funds received by
				the Secretary to issue an outer Continental Shelf minerals lease.
								(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
								(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
								(8)OCS
				receiptsThe term OCS Receipts means bonus bids,
				royalties, and conservation of resources
				fees.
								.
					111.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
					(1)in
			 subsection (a) by adding at the end the following: The President may
			 partially or completely revise or revoke any prior withdrawal made by the
			 President under the authority of this section. The President may not revise or
			 revoke a withdrawal that is extended by a State under subsection (h), nor may
			 the President withdraw from leasing any area for which a State failed to
			 prohibit, or petition to prohibit, leasing under subsection (g). Further, in
			 the area of the outer Continental Shelf more than 100 miles from any coastline,
			 not more than 25 percent of the acreage of any OCS Planning Area may be
			 withdrawn from leasing under this section at any point in time. A withdrawal by
			 the President may be for a term not to exceed 10 years. When considering
			 potential uses of the outer Continental Shelf, to the maximum extent possible,
			 the President shall accommodate competing interests and potential
			 uses.;
					(2)by adding at the
			 end the following:
						
							(g)Availability for
				Leasing Within Certain Areas of the Outer Continental Shelf
								(1)Prohibition
				against leasing
									(A)Unavailable for
				leasing without state requestExcept as otherwise provided in
				this subsection, from and after enactment of the Deep Ocean Energy Resources
				Act of 2008, the Secretary shall not offer for leasing for oil and gas, or
				natural gas, any area within 50 miles of the coastline that was withdrawn from
				disposition by leasing in the Atlantic OCS Region or the Pacific OCS Region, or
				the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps
				referred to in this subparagraph, under the Memorandum on Withdrawal of
				Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or
				any area within 50 miles of the coastline not withdrawn under that Memorandum
				that is included within the Gulf of Mexico OCS Region Eastern Planning Area as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas or the Florida Straits Planning Area as
				indicated on the map entitled Atlantic OCS Region State Adjacent Zones
				and OCS Planning Areas, both of which are dated September 2005 and on
				file in the Office of the Director, Minerals Management Service.
									(B)Areas between 50
				and 100 miles from the coastlineUnless an Adjacent State
				petitions under subsection (h) within one year after the date of the enactment
				of the Deep Ocean Energy Resources Act of 2008 for natural gas leasing or by
				June 30, 2010, for oil and gas leasing, the Secretary shall offer for leasing
				any area more than 50 miles but less than 100 miles from the coastline that was
				withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific
				OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted
				on the maps referred to in this subparagraph, under the Memorandum on
				Withdrawal of Certain Areas of the United States Outer Continental Shelf from
				Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12,
				1998, or any area more than 50 miles but less than 100 miles of the coastline
				not withdrawn under that Memorandum that is included within the Gulf of Mexico
				OCS Region Eastern Planning Area as indicated on the map entitled Gulf
				of Mexico OCS Region State Adjacent Zones and OCS Planning Areas or
				within the Florida Straits Planning Area as indicated on the map entitled
				Atlantic OCS Region State Adjacent Zones and OCS Planning Areas,
				both of which are dated September 2005 and on file in the Office of the
				Director, Minerals Management Service.
									(2)Petition for
				leasing
									(A)In
				generalThe Governor of the State, upon concurrence of its
				legislature, may submit to the Secretary a petition requesting that the
				Secretary make available any area that is within the State’s Adjacent Zone,
				included within the provisions of paragraph (1), and that (i) is greater than
				25 miles from any point on the coastline of a Neighboring State for the conduct
				of offshore leasing, pre-leasing, and related activities with respect to
				natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies.
									(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition new leasing for oil and gas, or natural
				gas for tracts within 25 miles of the coastline by—
										(i)requiring a net
				reduction in the number of production platforms;
										(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
										(iii)limiting
				permanent surface occupancy on new leases to areas that are more than 10 miles
				from the coastline;
										(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
										(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
										(C)Action by
				secretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
									(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
									(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), after the
				expiration of the time limits in paragraph (1)(B), the Secretary shall amend
				the current 5-Year Outer Continental Shelf Oil and Gas Leasing Program to
				include a lease sale or sales for at least 75 percent of the associated areas,
				unless there are, from the date of approval, expiration of such time limits, as
				applicable, fewer than 12 months remaining in the current 5-Year Leasing
				Program in which case the Secretary shall include the associated areas within
				lease sales under the next 5-Year Leasing Program. For purposes of amending the
				5-Year Program in accordance with this section, further consultations with
				States shall not be required. For purposes of this section, an environmental
				assessment performed under the provisions of the National Environmental Policy
				Act of 1969 to assess the effects of approving the petition shall be sufficient
				to amend the 5-Year Leasing Program.
									(h)Option To extend
				withdrawal from leasing within certain areas of the Outer Continental
				ShelfA State, through its Governor and upon the concurrence of
				its legislature, may extend for a period of time of up to 5 years for each
				extension the withdrawal from leasing for all or part of any area within the
				State’s Adjacent Zone located more than 50 miles, but less than 100 miles, from
				the coastline that is subject to subsection (g)(1)(B). A State may extend
				multiple times for any particular area but not more than once per calendar year
				for any particular area. A State must prepare separate extensions, with
				separate votes by its legislature, for oil and gas leasing and for natural gas
				leasing. An extension by a State may affect some areas to be withdrawn from all
				leasing and some areas to be withdrawn only from one type of leasing.
							(i)Effect of other
				lawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or coastal State.
							(j)Prohibition on
				leasing east of the military mission line
								(1)Notwithstanding
				any other provision of law, from and after the enactment of the Deep Ocean
				Energy Resources Act of 2008, prior to January 1, 2022, no area of the outer
				Continental Shelf located in the Gulf of Mexico east of the military mission
				line may be offered for leasing for oil and gas or natural gas unless a waiver
				is issued by the Secretary of Defense. If such a waiver is granted, 62.5
				percent of the OCS Receipts from a lease within such area issued because of
				such waiver shall be paid annually to the National Guards of all States having
				a point within 1000 miles of such a lease, allocated among the States on a per
				capita basis using the entire population of such States.
								(2)In this subsection,
				the term military mission line means a line located at 86 degrees,
				41 minutes West Longitude, and extending south from the coast of Florida to the
				outer boundary of United States territorial waters in the Gulf of
				Mexico.
								.
					112.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
					(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-Year Program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas or natural gas leasing at least 75 percent of
			 the available unleased acreage within each OCS Planning Area. Available
			 unleased acreage is that portion of the outer Continental Shelf that is not
			 under lease at the time of the proposed lease sale, and has not otherwise been
			 made unavailable for leasing by law.;
					(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
						
							(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
								(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
								;
				and
					(3)by adding at the
			 end the following:
						
							(i)Projection of
				state adjacent zone resources and state and local government shares of OCS
				receiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-Year Outer Continental Shelf Oil and
				Gas Leasing Program, or as soon thereafter as possible, the Secretary
				shall—
								(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
								(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
								.
					113.Coordination
			 with adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding the
			 following:
						
							(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				or natural gas leasing, except that such a pipeline may be approved, without
				such Adjacent State’s concurrence, to pass through such Adjacent Zone if at
				least 50 percent of the production projected to be carried by the pipeline
				within its first 10 years of operation is from areas of the Adjacent State’s
				Adjacent Zone.
								(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
								.
					114.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
					(1)by inserting
			 (1) after (d); and
					(2)by adding at the
			 end the following:
						
							(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
								(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
								(B)The environmental
				impact statement developed in support of each 5-Year Oil and Gas Leasing
				Program provides the environmental analysis for all lease sales to be conducted
				under the program and such sales shall not be subject to further environmental
				analysis.
								(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
								(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
								.
					115.Termination of
			 effect of laws prohibiting the spending of appropriated funds for certain
			 purposesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities, or to issue a lease to
			 any person, for any area of the outer Continental Shelf shall have no force or
			 effect.
				116.Outer
			 Continental Shelf incompatible use
					(a)In
			 generalNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas or natural gas leasing and substantially full exploration
			 and production of tracts that are geologically prospective for oil or natural
			 gas (or both).
					(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
						(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas or natural
			 gas leasing by operation of law;
						(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
						(3)required in the
			 national interest, as determined by the President.
						117.Repurchase of
			 certain leases
					(a)Authority To
			 repurchase and cancel certain leasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that were subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
					(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
						(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
							(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and
			 terms of the lease and such permit or other approval was denied;
							(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory time-frame associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
							(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
							(2)A
			 lessee shall not be required to exhaust administrative remedies regarding a
			 permit request, administrative appeal, or other required request for approval
			 for the purposes of this section.
						(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
						(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
						(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
						(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
						(c)No
			 prejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
					118.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act (30 U.S.C. 1001 et seq.), the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Act (16
			 U.S.C. 552 et seq.), the General Mining Act of 1872 (30 U.S.C. 22 et seq.), the
			 Materials Act of 1947 (30 U.S.C. 601 et seq.), or the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any mitigation
			 requirements associated with such activities propose mitigation measures on a
			 site away from the area impacted and the Secretary of the Interior shall accept
			 these proposed measures if the Secretary finds that they generally achieve the
			 purposes for which mitigation measures appertained.
				119.OCS regional
			 headquartersNot later than
			 July 1, 2010, the Secretary of the Interior shall establish the headquarters
			 for the Atlantic OCS Region, the headquarters for the Gulf of Mexico OCS
			 Region, and the headquarters for the Pacific OCS Region within a State
			 bordering the Atlantic OCS Region, a State bordering the Gulf of Mexico OCS
			 Region, and a State bordering the Pacific OCS Region, respectively, from among
			 the States bordering those Regions, that petitions by no later than January 1,
			 2010, for leasing, for oil and gas or natural gas, covering at least 40 percent
			 of the area of its Adjacent Zone within 100 miles of the coastline. Such
			 Atlantic and Pacific OCS Regions headquarters shall be located within 25 miles
			 of the coastline and each MMS OCS regional headquarters shall be the permanent
			 duty station for all Minerals Management Service personnel that on a daily
			 basis spend on average 60 percent or more of their time in performance of
			 duties in support of the activities of the respective Region, except that the
			 Minerals Management Service may house regional inspection staff in other
			 locations. Each OCS Region shall each be led by a Regional Director who shall
			 be an employee within the Senior Executive Service.
				120.Leases for
			 areas located within 100 miles of California or Florida
					(a)Authorization To
			 cancel and exchange certain existing oil and gas leases; prohibition on
			 submittal of exploration plans for certain leases prior to June 30,
			 2012
						(1)AuthorityWithin
			 2 years after the date of enactment of this Act, the lessee of an existing oil
			 and gas lease for an area located completely within 100 miles of the coastline
			 within the California or Florida Adjacent Zones shall have the option, without
			 compensation, of exchanging such lease for a new oil and gas lease having a
			 primary term of 5 years. For the area subject to the new lease, the lessee may
			 select any unleased tract on the outer Continental Shelf that is in an area
			 available for leasing. Further, with the permission of the relevant Governor,
			 such a lessee may convert its existing oil and gas lease into a natural gas
			 lease having a primary term of 5 years and covering the same area as the
			 existing lease or another area within the same State’s Adjacent Zone within 100
			 miles of the coastline.
						(2)Administrative
			 processThe Secretary of the Interior shall establish a
			 reasonable administrative process to implement paragraph (1). Exchanges and
			 conversions under subsection (a), including the issuance of new leases, shall
			 not be considered to be major Federal actions for purposes of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Further, such
			 actions conducted in accordance with this section are deemed to be in
			 compliance all provisions of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.).
						(3)Operating
			 restrictionsA new lease issued in exchange for an existing lease
			 under this section shall be subject to such national defense operating
			 stipulations on the OCS tract covered by the new lease as may be applicable
			 upon issuance.
						(4)PriorityThe
			 Secretary shall give priority in the lease exchange process based on the amount
			 of the original bonus bid paid for the issuance of each lease to be exchanged.
			 The Secretary shall allow leases covering partial tracts to be exchanged for
			 leases covering full tracts conditioned upon payment of additional bonus bids
			 on a per-acre basis as determined by the average per acre of the original bonus
			 bid per acre for the partial tract being exchanged.
						(5)Exploration
			 plansAny exploration plan submitted to the Secretary of the
			 Interior after the date of the enactment of this Act and before July 1, 2012,
			 for an oil and gas lease for an area wholly within 100 miles of the coastline
			 within the California Adjacent Zone or Florida Adjacent Zone shall not be
			 treated as received by the Secretary until the earlier of July 1, 2012, or the
			 date on which a petition by the Adjacent State for oil and gas leasing covering
			 the area within which is located the area subject to the oil and gas lease was
			 approved.
						(b)Further lease
			 cancellation and exchange provisions
						(1)Cancellation of
			 leaseAs part of the lease exchange process under this section,
			 the Secretary shall cancel a lease that is exchanged under this section.
						(2)Consent of
			 lesseesAll lessees holding an interest in a lease must consent
			 to cancellation of their leasehold interests in order for the lease to be
			 cancelled and exchanged under this section.
						(3)Waiver of
			 rightsAs a prerequisite to the exchange of a lease under this
			 section, the lessee must waive any rights to bring any litigation against the
			 United States related to the transaction.
						(4)Plugging and
			 abandonmentThe plugging and abandonment requirements for any
			 wells located on any lease to be cancelled and exchanged under this section
			 must be complied with by the lessees prior to the cancellation and
			 exchange.
						(c)Area partially
			 within 100 miles of FloridaAn existing oil and gas lease for an
			 area located partially within 100 miles of the coastline within the Florida
			 Adjacent Zone may only be developed and produced using wells drilled from
			 well-head locations at least 100 miles from the coastline to any bottom-hole
			 location on the area of the lease. This subsection shall not apply if Florida
			 has petitioned for leasing closer to the coastline than 100 miles.
					(d)Existing oil and
			 gas lease definedIn this section the term existing oil and
			 gas lease means an oil and gas lease in effect on the date of the
			 enactment of this Act.
					121.Coastal impact
			 assistanceSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed.
				122.Repeal of the
			 Gulf of Mexico Energy Security Act of 2006The Gulf
			 of Mexico Energy Security Act of 2006 is repealed effective
			 October 1, 2008.
				BANWR
				141.Short
			 titleThis subtitle may be
			 cited as the American Energy
			 Independence and Price Reduction Act.
				142.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the
			 Secretary of the Interior or the Secretary’s designee.
					143.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to
			 establish and implement, in accordance with this subtitle and acting through
			 the Director of the Bureau of Land Management in consultation with the Director
			 of the United States Fish and Wildlife Service, a competitive oil and gas
			 leasing program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Coastal Plain; and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this subtitle that are not referred to in paragraph
			 (2). Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the date
			 of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						144.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the date of the enactment
			 of this Act;
						(2)evaluate the bids in such sale and issue
			 leases resulting from such sale, within 90 days after the date of the
			 completion of such sale; and
						(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						145.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 144 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					146.Lease terms and
			 conditions
					(a)In
			 generalAn oil or gas lease issued pursuant to this subtitle
			 shall—
						(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
						(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
						(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
						(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
						(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
						(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 143(a)(2);
						(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
						(8)prohibit the
			 export of oil produced under the lease; and
						(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
						(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this subtitle and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this subtitle and the special concerns of the parties
			 to such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
					147.Coastal Plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 143, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
						(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(9)Consolidation of
			 facility siting.
						(10)Appropriate
			 prohibitions or restrictions on use of explosives.
						(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(14)Fuel storage and
			 oil spill contingency planning.
						(15)Research,
			 monitoring, and reporting requirements.
						(16)Field crew
			 environmental briefings.
						(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(18)Compliance with
			 applicable air and water quality standards.
						(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public lands
			 in the Coastal Plain subject to subsections (a) and (b) of section 811 of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3121); and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						148.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this subtitle or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					149.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)50 percent shall
			 be paid to the State of Alaska; and
						(2)except as provided in section 152(d), 90
			 percent of the balance shall be deposited into the American Renewable and
			 Alternative Energy Trust Fund established by section 331.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					150.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 143(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					151.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					152.Local government
			 impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					COil Shale
				161.RepealSection 433 of the Consolidated
			 Appropriations Act, 2008 is repealed.
				IICONSERVATION AND
			 EFFICIENCY
			ATax Incentives for
			 Fuel Efficiency
				201.Credit for new
			 qualified plug-in electric drive motor vehicles
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							30D.New qualified
				plug-in electric drive motor vehicles
								(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of the credit
				amounts determined under subsection (b) with respect to each new qualified
				plug-in electric drive motor vehicle placed in service by the taxpayer during
				the taxable year.
								(b)Per vehicle
				dollar limitation
									(1)In
				generalThe amount determined
				under this subsection with respect to any new qualified plug-in electric drive
				motor vehicle is the sum of the amounts determined under paragraphs (2) and (3)
				with respect to such vehicle.
									(2)Base
				amountThe amount determined under this paragraph is
				$3,000.
									(3)Battery
				capacityIn the case of a
				vehicle which draws propulsion energy from a battery with not less than 5
				kilowatt hours of capacity, the amount determined under this paragraph is $200,
				plus $200 for each kilowatt hour of capacity in excess of 5 kilowatt hours. The
				amount determined under this paragraph shall not exceed $2,000.
									(c)Application with
				other credits
									(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
									(2)Personal
				credit
										(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
										(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
											(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
											(d)New qualified
				plug-In electric drive motor vehicleFor purposes of this
				section—
									(1)In
				generalThe term new
				qualified plug-in electric drive motor vehicle means a motor vehicle (as
				defined in section 30(c)(2))—
										(A)the original use
				of which commences with the taxpayer,
										(B)which is acquired
				for use or lease by the taxpayer and not for resale,
										(C)which is made by a
				manufacturer,
										(D)which has a gross vehicle weight rating of
				less than 14,000 pounds,
										(E)which has received a certificate of
				conformity under the Clean Air Act and meets or exceeds the Bin 5 Tier II
				emission standard established in regulations prescribed by the Administrator of
				the Environmental Protection Agency under section 202(i) of the Clean Air Act
				for that make and model year vehicle, and
										(F)which is propelled
				to a significant extent by an electric motor which draws electricity from a
				battery which—
											(i)has a capacity of
				not less than 4 kilowatt hours, and
											(ii)is capable of
				being recharged from an external source of electricity.
											(2)ExceptionThe term new qualified plug-in
				electric drive motor vehicle shall not include any vehicle which is not
				a passenger automobile or light truck if such vehicle has a gross vehicle
				weight rating of less than 8,500 pounds.
									(3)Other
				termsThe terms
				passenger automobile, light truck, and
				manufacturer have the meanings given such terms in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
									(4)Battery
				capacityThe term
				capacity means, with respect to any battery, the quantity of
				electricity which the battery is capable of storing, expressed in kilowatt
				hours, as measured from a 100 percent state of charge to a 0 percent state of
				charge.
									(e)Limitation on
				number of new qualified plug-In electric drive motor vehicles eligible for
				credit
									(1)In
				generalIn the case of a new qualified plug-in electric drive
				motor vehicle sold during the phaseout period, only the applicable percentage
				of the credit otherwise allowable under subsection (a) shall be allowed.
									(2)Phaseout
				periodFor purposes of this
				subsection, the phaseout period is the period beginning with the second
				calendar quarter following the calendar quarter which includes the first date
				on which the number of new qualified plug-in electric drive motor vehicles
				manufactured by the manufacturer of the vehicle referred to in paragraph (1)
				sold for use in the United States after the date of the enactment of this
				section, is at least 60,000.
									(3)Applicable
				percentageFor purposes of
				paragraph (1), the applicable percentage is—
										(A)50 percent for the
				first 2 calendar quarters of the phaseout period,
										(B)25 percent for the
				3d and 4th calendar quarters of the phaseout period, and
										(C)0 percent for each
				calendar quarter thereafter.
										(4)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this subsection.
									(f)Special
				rules
									(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (c)).
									(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
									(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
									(5)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this
				section.
									.
					(b)Coordination
			 with alternative motor vehicle creditSection 30B(d)(3) of such
			 Code is amended by adding at the end the following new subparagraph:
						
							(D)Exclusion of
				plug-in vehiclesAny vehicle with respect to which a credit is
				allowable under section 30D (determined without regard to subsection (c)
				thereof) shall not be taken into account under this
				section.
							.
					(c)Credit made part
			 of general business creditSection 38(b) of such Code is
			 amended—
						(1)by
			 striking and each place it appears at the end of any
			 paragraph,
						(2)by
			 striking plus each place it appears at the end of any
			 paragraph,
						(3)by striking the
			 period at the end of paragraph (31) and inserting ‘‘, plus’’, and
						(4)by
			 adding at the end the following new paragraph:
							
								(32)the portion of the new qualified plug-in
				electric drive motor vehicle credit to which section 30D(c)(1)
				applies.
								.
						(d)Conforming
			 amendments
						(1)(A)Section 24(b)(3)(B) of
			 such Code is amended by striking and 25D and inserting
			 25D, and 30D.
							(B)Section 25(e)(1)(C)(ii) of such Code is
			 amended by inserting 30D, after 25D,.
							(C)Section 25B(g)(2) of such Code is amended
			 by striking and 25D and inserting , 25D, and
			 30D.
							(D)Section 26(a)(1) of such Code is amended by
			 striking and 25D and inserting 25D, and
			 30D.
							(E)Section 1400C(d)(2) of such Code is amended
			 by striking and 25D and inserting 25D, and
			 30D.
							(2)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , and, and by
			 adding at the end the following new paragraph:
							
								(37)to the extent
				provided in section
				30D(f)(1).
								.
						(3)Section 6501(m) of such Code is amended by
			 inserting 30D(f)(4), after 30C(e)(5),.
						(4)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
							
								
									Sec. 30D. New qualified plug-in electric
				drive motor
				vehicles.
								
								.
						(e)Treatment of
			 alternative motor vehicle credit as a personal credit
						(1)In
			 generalParagraph (2) of
			 section 30B(g) of such Code is amended to read as follows:
							
								(2)Personal
				creditThe credit allowed
				under subsection (a) for any taxable year (after application of paragraph (1))
				shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(2)Conforming
			 amendments
							(A)Subparagraph (A) of section 30C(d)(2) of
			 such Code is amended by striking sections 27, 30, and 30B and
			 inserting sections 27 and 30.
							(B)Paragraph (3) of section 55(c) of such Code
			 is amended by striking 30B(g)(2),.
							(f)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
						(2)Treatment of
			 alternative motor vehicle credit as personal creditThe
			 amendments made by subsection (e) shall apply to taxable years beginning after
			 December 31, 2007.
						(g)Application of
			 EGTRRA sunsetThe amendment made by subsection (d)(1)(A) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
					202.Extension of
			 credit for alternative fuel vehiclesParagraph (4) of section 30B(j) of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2010 and inserting December 31, 2014.
				203.Extension of
			 alternative fuel vehicle refueling property creditParagraph
			 (1) of section 30C(g) of the Internal Revenue Code of 1986 is amended by
			 striking hydrogen, inserting hydrogen or alternative
			 fuels (as defined in section 30B(e)(4)(B)),.
				BTapping America’s
			 Ingenuity and Creativity
				211.DefinitionsIn this subtitle:
					(1)Administering
			 entityThe term administering entity means the
			 entity with which the Secretary enters into an agreement under section
			 214(c).
					(2)DepartmentThe
			 term Department means the Department of Energy.
					(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
					212.Statement of
			 policyIt is the policy of the
			 United States to provide incentives to encourage the development and
			 implementation of innovative energy technologies and new energy sources that
			 will reduce our reliance on foreign energy.
				213.Prize
			 authority
					(a)In
			 generalThe Secretary shall carry out a program to competitively
			 award cash prizes in conformity with this subtitle to advance the research,
			 development, demonstration, and commercial application of innovative energy
			 technologies and new energy sources.
					(b)Advertising and
			 Solicitation of Competitors
						(1)AdvertisingThe
			 Secretary shall widely advertise prize competitions to encourage broad
			 participation in the program carried out under subsection (a), including
			 individuals, universities, communities, and large and small businesses.
						(2)Announcement
			 through federal register noticeThe Secretary shall announce each
			 prize competition by publishing a notice in the Federal Register. This notice
			 shall include essential elements of the competition such as the subject of the
			 competition, the duration of the competition, the eligibility requirements for
			 participation in the competition, the process for participants to register for
			 the competition, the amount of the prize, and the criteria for awarding the
			 prize.
						(c)Administering
			 the CompetitionThe Secretary may enter into an agreement with a
			 private, nonprofit entity to administer the prize competitions, subject to the
			 provisions of this subtitle. The administering entity shall perform the
			 following functions:
						(1)Advertise the
			 competition and its results.
						(2)Raise funds from
			 private entities and individuals to pay for administrative costs and cash
			 prizes.
						(3)Develop, in
			 consultation with and subject to the final approval of the Secretary, criteria
			 to select winners based upon the goal of safely and adequately storing nuclear
			 used fuel.
						(4)Determine, in
			 consultation with and subject to the final approval of the Secretary, the
			 appropriate amount of the awards.
						(5)Protect against the
			 administering entity’s unauthorized use or disclosure of a registered
			 participant’s intellectual property, trade secrets, and confidential business
			 information. Any information properly identified as trade secrets or
			 confidential business information that is submitted by a participant as part of
			 a competitive program under this subtitle may be withheld from public
			 disclosure.
						(6)Develop and
			 promulgate sufficient rules to define the parameters of designing and proposing
			 innovative energy technologies and new energy sources with input from industry,
			 citizens, and corporations familiar with such activities.
						(d)Funding
			 SourcesPrizes under this subtitle may consist of Federal
			 appropriated funds, funds provided by the administering entity, or funds raised
			 through grants or donations. The Secretary may accept funds from other Federal
			 agencies for such cash prizes and, notwithstanding section 3302(b) of title 31,
			 United States Code, may use such funds for the cash prize program. Other than
			 publication of the names of prize sponsors, the Secretary may not give any
			 special consideration to any private sector entity or individual in return for
			 a donation to the Secretary or administering entity.
					(e)Announcement of
			 PrizesThe Secretary may not publish a notice required by
			 subsection (b)(2) until all the funds needed to pay out the announced amount of
			 the prize have been appropriated to the Department or the Department has
			 received from the administering entity a written commitment to provide all
			 necessary funds.
					214.EligibilityTo be eligible to win a prize under this
			 subtitle, an individual or entity—
					(1)shall notify the
			 administering entity of intent to submit ideas and intent to collect the prize
			 upon selection;
					(2)shall comply with
			 all the requirements stated in the Federal Register notice required under
			 section 213(b)(2);
					(3)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States, and in the case of an individual, whether
			 participating singly or in a group, shall be a citizen of the United
			 States;
					(4)shall not be a
			 Federal entity, a Federal employee acting within the scope of his or her
			 employment, or an employee of a national laboratory acting within the scope of
			 employment;
					(5)shall not use
			 Federal funding or other Federal resources to compete for the prize; and
					(6)shall not be an
			 entity acting on behalf of any foreign government or agent.
					215.Intellectual
			 propertyThe Federal
			 Government shall not, by virtue of offering or awarding a prize under this
			 subtitle, be entitled to any intellectual property rights derived as a
			 consequence of, or in direct relation to, the participation by a registered
			 participant in a competition authorized by this subtitle. This section shall
			 not be construed to prevent the Federal Government from negotiating a license
			 for the use of intellectual property developed for a prize competition under
			 this subtitle. The Federal Government may seek assurances that technologies for
			 which prizes are awarded under this subtitle are offered for commercialization
			 in the event an award recipient does not take, or is not expected to take
			 within a reasonable time, effective steps to achieve practical application of
			 the technology.
				216.Waiver of
			 liabilityThe Secretary may
			 require registered participants to waive claims against the Federal Government
			 and the administering entity (except claims for willful misconduct) for any
			 injury, death, damage, or loss of property, revenue, or profits arising from
			 the registered participants’ participation in a competition under this
			 subtitle. The Secretary shall give notice of any waiver required under this
			 section in the notice required by section 213(b)(2). The Secretary may not
			 require a registered participant to waive claims against the administering
			 entity arising out of the unauthorized use or disclosure by the administering
			 entity of the registered participant’s intellectual property, trade secrets, or
			 confidential business information.
				217.Authorization
			 of appropriations
					(a)Awards40
			 percent of amounts in the American Energy Trust Fund shall be available without
			 further appropriation to carry out specified provisions of this section.
					(b)Treatment of
			 AwardsAmounts received pursuant to an award under this subtitle
			 may not be taxed by any Federal, State, or local authority.
					(c)AdministrationIn
			 addition to the amounts authorized under subsection (a), there are authorized
			 to be appropriated to the Secretary for each of fiscal years 2009 through 2020
			 $2,000,000 for the administrative costs of carrying out this subtitle.
					(d)Carryover of
			 FundsFunds appropriated for prize awards under this subtitle
			 shall remain available until expended and may be transferred, reprogrammed, or
			 expended for other purposes only after the expiration of 11 fiscal years after
			 the fiscal year for which the funds were originally appropriated. No provision
			 in this subtitle permits obligation or payment of funds in violation of section
			 1341 of title 31, United States Code.
					218.Next generation
			 automobile prize programThe
			 Secretary of Energy shall establish a program to award a prize in the amount of
			 $500,000,000 to the first automobile manufacturer incorporated in the United
			 States to manufacture and sell in the United States 50,000 midsized sedan
			 automobiles which operate on gasoline and can travel 100 miles per
			 gallon.
				219.Advanced
			 battery manufacturing incentive program
					(a)DefinitionsIn
			 this section:
						(1)Advanced
			 batteryThe term advanced battery means an
			 electrical storage device suitable for vehicle applications.
						(2)Engineering
			 integration costsThe term engineering integration
			 costs includes the cost of engineering tasks relating to—
							(A)incorporation of
			 qualifying components into the design of advanced batteries; and
							(B)design of tooling
			 and equipment and developing manufacturing processes and material suppliers for
			 production facilities that produce qualifying components or advanced
			 batteries.
							(b)Advanced Battery
			 Manufacturing FacilityThe Secretary shall provide facility
			 funding awards under this section to advanced battery manufacturers to pay not
			 more than 30 percent of the cost of reequipping, expanding, or establishing a
			 manufacturing facility in the United States to produce advanced
			 batteries.
					(c)Period of
			 AvailabilityAn award under subsection (b) shall apply to—
						(1)facilities and
			 equipment placed in service before December 30, 2020; and
						(2)engineering
			 integration costs incurred during the period beginning on the date of enactment
			 of this Act and ending on December 30, 2020.
						(d)Direct Loan
			 Program
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 subtitle, and subject to the availability of appropriated funds, the Secretary
			 shall carry out a program to provide a total of not more than $100,000,000 in
			 loans to eligible individuals and entities (as determined by the Secretary) for
			 the costs of activities described in subsection (b).
						(2)Selection of
			 eligible projectsThe Secretary shall select eligible projects to
			 receive loans under this subsection in cases in which, as determined by the
			 Secretary, the award recipient—
							(A)is financially
			 viable without the receipt of additional Federal funding associated with the
			 proposed project;
							(B)will provide
			 sufficient information to the Secretary for the Secretary to ensure that the
			 qualified investment is expended efficiently and effectively; and
							(C)has met such other
			 criteria as may be established and published by the Secretary.
							(3)Rates, terms,
			 and repayment of loansA loan provided under this
			 subsection—
							(A)shall have an
			 interest rate that, as of the date on which the loan is made, is equal to the
			 cost of funds to the Department of the Treasury for obligations of comparable
			 maturity;
							(B)shall have a term
			 equal to the lesser of—
								(i)the
			 projected life, in years, of the eligible project to be carried out using funds
			 from the loan, as determined by the Secretary; and
								(ii)25
			 years;
								(C)may be subject to a
			 deferral in repayment for not more than 5 years after the date on which the
			 eligible project carried out using funds from the loan first begins operations,
			 as determined by the Secretary; and
							(D)shall be made by
			 the Federal Financing Bank.
							(e)FeesThe
			 cost of administering a loan made under this section shall not exceed
			 $100,000.
					(f)Set Aside for
			 Small Manufacturers
						(1)Definition of
			 covered firmIn this subsection, the term covered
			 firm means a firm that—
							(A)employs fewer than
			 500 individuals; and
							(B)manufactures
			 automobiles or components of automobiles.
							(2)Set
			 asideOf the amount of funds used to provide awards for each
			 fiscal year under subsection (b), the Secretary shall use not less than 10
			 percent to provide awards to covered firms or consortia led by a covered
			 firm.
						(g)Authorization of
			 AppropriationsThere are authorized to be appropriated from the
			 American Energy Trust Fund such sums as are necessary to carry out this section
			 for each of fiscal years 2009 through 2013.
					CHome and Business
			 Tax Incentives
				221.Extension of
			 credit for energy efficient appliances
					(a)In
			 generalSubsection (b) of section 45M of the Internal Revenue
			 Code of 1986 (relating to applicable amount) is amended by striking
			 calendar year 2006 or 2007 each place it appears in paragraphs
			 (1)(A)(i), (1)(B)(i), (1)(C)(ii)(I), and (1)(C)(iii)(I), and inserting
			 calendar year 2006, 2007, 2008, 2009, 2010, 2011, 2012, or
			 2013.
					(b)Restart of
			 credit limitationParagraph (1) of section 45M(e) of such Code
			 (relating to aggregate credit amount allowed) is amended by inserting
			 beginning after December 31, 2007 after for all prior
			 taxable years.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2007.
					222.Extension of credit
			 for nonbusiness energy property
					(a)In
			 generalSection 25C(g) of the
			 Internal Revenue Code of 1986 (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2013.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
					223.Extension of credit
			 for residential energy efficient propertySection 25D(g) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2013.
				224.Extension of new energy efficient home
			 creditSubsection (g) of
			 section 45L of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2013.
				225.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2013.
				226.Extension of special
			 rule to implement FERC and State electric restructuring policy
					(a)In
			 generalParagraph (3) of section 451(i) of the Internal Revenue
			 Code of 1986 is amended by striking January 1, 2008 and
			 inserting January 1, 2014.
					(b)Extension of
			 period for transfer of operational control authorized by FERCClause (ii) of section 451(i)(4)(B) of such
			 Code is amended by striking December 31, 2007 and inserting
			 the date which is 4 years after the close of the taxable year in which
			 the transaction occurs.
					(c)Effective
			 Dates
						(1)ExtensionThe
			 amendments made by subsection (a) shall apply to transactions after December
			 31, 2007.
						(2)Transfers of
			 operational controlThe amendment made by subsection (b) shall
			 take effect as if included in section 909 of the American Jobs Creation Act of
			 2004.
						227.Home energy
			 audits
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
						
							25E.Home energy
				audits
								(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 50 percent of the amount of qualified energy audit paid or incurred by
				the taxpayer during the taxable year.
								(b)Limitations
									(1)Dollar
				limitationThe amount allowed as a credit under subsection (a)
				with respect to a residence of the taxpayer for a taxable year shall not exceed
				$400.
									(2)Limitation based
				on amount of taxIn the case
				of any taxable year to which section 26(a)(2) does not apply, the credit
				allowed under subsection (a) shall not exceed the excess of—
										(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
										(B)the sum of the credits allowable under this
				subpart (other than this section) and section 27 for the taxable year.
										(c)Qualified Energy
				AuditFor purposes of this
				section, the term qualified energy audit means an energy audit
				of the principal residence of the taxpayer performed by a qualified energy
				auditor through a comprehensive site visit. Such audit may include a blower
				door test, an infra-red camera test, and a furnace combustion efficiency test.
				In addition, such audit shall include such substitute tests for the tests
				specified in the preceding sentence, and such additional tests, as the
				Secretary may by regulation require. A principal residence shall not be taken
				into consideration under this subparagraph unless such residence is located in
				the United States.
								(d)Principal
				residenceFor purposes of this section, the term principal
				residence has the same meaning as when used in section 121.
								(e)Qualified energy
				auditor
									(1)In
				generalThe Secretary shall specify by regulations the
				qualifications required to be a qualified energy auditor for purposes of this
				section. Such regulations shall include rules prohibiting
				conflicts-of-interest, including the disallowance of commissions or other
				payments based on goods or non-audit services purchased by the taxpayer from
				the auditor.
									(2)CertificationThe Secretary shall prescribe the
				procedures and methods for certifying that an auditor is a qualified energy
				auditor. To the maximum extent practicable, such procedures and methods shall
				provide for a variety of sources to obtain
				certifications.
									.
					(b)Conforming
			 amendments
						(1)Section 23(b)(4)(B) of the Internal Revenue
			 Code of 1986 is amended by inserting and section 25E after
			 this section.
						(2)Section 23(c)(1)
			 of such Code is amended by inserting , 25E, after
			 25D.
						(3)Section 24(b)(3)(B) of such Code is amended
			 by striking and 25B and inserting , 25B, and
			 25E.
						(4)Clauses (i) and (ii) of section 25(e)(1)(C)
			 of such Code are each amended by inserting 25E, after
			 25D,.
						(5)Section 25B(g)(2) of such Code is amended
			 by striking section 23 and inserting sections 23 and
			 25E.
						(6)Section 25D(c)(1) of such Code is amended
			 by inserting and section 25E after this
			 section.
						(7)Section 25D(c)(2) of such Code is amended
			 by striking and 25B and inserting 25B, and
			 25E.
						(8)The table of
			 sections for subpart A of part IV of subchapter A chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
							
								
									Sec. 25E. Home energy
				audits.
								
								.
						(c)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to
			 amounts paid or incurred in taxable years beginning after the date of the
			 enactment of this Act.
						(2)Application of
			 EGTRRA sunsetThe amendments
			 made by paragraphs (1) and (3) of subsection (b) shall be subject to title IX
			 of the Economic Growth and Tax Relief Reconciliation Act of 2001 in the same
			 manner as the provisions of such Act to which such amendments relate.
						228.Accelerated recovery
			 period for depreciation of smart meters
					(a)In
			 generalSection 168(e)(3)(B) of the Internal Revenue Code of 1986
			 is amended by striking and at the end of clause (v), by striking
			 the period at the end of clause (vi) and inserting , and, and by
			 inserting after clause (vi) the following new clause:
						
							(vii)any qualified
				smart electric
				meter.
							.
					(b)DefinitionSection 168(i) of such Code is amended by
			 inserting at the end the following new paragraph:
						
							(18)Qualified smart
				electric meters
								(A)In
				generalThe term qualified smart electric meter
				means any smart electric meter which is placed in service by a taxpayer who is
				a supplier of electric energy or a provider of electric energy services.
								(B)Smart electric
				meterFor purposes of subparagraph (A), the term smart
				electric meter means any time-based meter and related communication
				equipment which is capable of being used by the taxpayer as part of a system
				that—
									(i)measures and
				records electricity usage data on a time-differentiated basis in at least 24
				separate time segments per day,
									(ii)provides for the
				exchange of information between supplier or provider and the customer’s
				electric meter in support of time-based rates or other forms of demand
				response,
									(iii)provides data to
				such supplier or provider so that the supplier or provider can provide energy
				usage information to customers electronically, and
									(iv)provides net
				metering.
									.
					(c)Continued
			 application of 150 percent declining balance methodParagraph (2) of section 168(b) of such
			 Code is amended by striking or at the end of subparagraph (B),
			 by redesignating subparagraph (C) as subparagraph (D), and by inserting after
			 subparagraph (B) the following new subparagraph:
						
							(C)any property (other than property described
				in paragraph (3)) which is a qualified smart electric meter,
				or
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					DRefinery Permit
			 Process Schedule
				231.Short
			 titleThis subtitle may be
			 cited as the Refinery Permit Process
			 Schedule Act.
				232.DefinitionsFor purposes of this subtitle—
					(1)the term
			 Administrator means the Administrator of the Environmental
			 Protection Agency;
					(2)the term applicant means a
			 person who (with the approval of the governor of the State, or in the case of
			 Native American tribes or tribal territories the designated leader of the tribe
			 or tribal community, where the proposed refinery would be located) is seeking a
			 Federal refinery authorization;
					(3)the term
			 biomass has the meaning given that term in section 932(a)(1) of
			 the Energy Policy Act of 2005;
					(4)the term
			 Federal refinery authorization—
						(A)means any
			 authorization required under Federal law, whether administered by a Federal or
			 State administrative agency or official, with respect to siting, construction,
			 expansion, or operation of a refinery; and
						(B)includes any
			 permits, licenses, special use authorizations, certifications, opinions, or
			 other approvals required under Federal law with respect to siting,
			 construction, expansion, or operation of a refinery;
						(5)the term
			 refinery means—
						(A)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine crude oil by any chemical or physical process, including distillation,
			 fluid catalytic cracking, hydrocracking, coking, alkylation, etherification,
			 polymerization, catalytic reforming, isomerization, hydrotreating, blending,
			 and any combination thereof, in order to produce gasoline or distillate;
						(B)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine coal by any chemical or physical process, including liquefaction, in
			 order to produce gasoline or diesel as its primary output; or
						(C)a facility designed and operated to
			 receive, load, unload, store, transport, process (including biochemical,
			 photochemical, and biotechnology processes), and refine biomass in order to
			 produce biofuel; and
						(6)the term
			 State means a State, the District of Columbia, the Commonwealth
			 of Puerto Rico, and any other territory or possession of the United
			 States.
					233.State
			 assistance
					(a)State
			 assistanceAt the request of
			 a governor of a State, or in the case of Native American tribes or tribal
			 territories the designated leader of the tribe or tribal community, the
			 Administrator is authorized to provide financial assistance to that State or
			 tribe or tribal community to facilitate the hiring of additional personnel to
			 assist the State or tribe or tribal community with expertise in fields relevant
			 to consideration of Federal refinery authorizations.
					(b)Other
			 assistanceAt the request of
			 a governor of a State, or in the case of Native American tribes or tribal
			 territories the designated leader of the tribe or tribal community, a Federal
			 agency responsible for a Federal refinery authorization shall provide
			 technical, legal, or other nonfinancial assistance to that State or tribe or
			 tribal community to facilitate its consideration of Federal refinery
			 authorizations.
					234.Refinery
			 process coordination and procedures
					(a)Appointment of
			 federal coordinator
						(1)In
			 generalThe President shall appoint a Federal coordinator to
			 perform the responsibilities assigned to the Federal coordinator under this
			 subtitle.
						(2)Other
			 agenciesEach Federal and State agency or official required to
			 provide a Federal refinery authorization shall cooperate with the Federal
			 coordinator.
						(b)Federal refinery
			 authorizations
						(1)Meeting
			 participantsNot later than
			 30 days after receiving a notification from an applicant that the applicant is
			 seeking a Federal refinery authorization pursuant to Federal law, the Federal
			 coordinator appointed under subsection (a) shall convene a meeting of
			 representatives from all Federal and State agencies responsible for a Federal
			 refinery authorization with respect to the refinery. The governor of a State
			 shall identify each agency of that State that is responsible for a Federal
			 refinery authorization with respect to that refinery.
						(2)Memorandum of
			 agreement(A)Not
			 later than 90 days after receipt of a notification described in paragraph (1),
			 the Federal coordinator and the other participants at a meeting convened under
			 paragraph (1) shall establish a memorandum of agreement setting forth the most
			 expeditious coordinated schedule possible for completion of all Federal
			 refinery authorizations with respect to the refinery, consistent with the full
			 substantive and procedural review required by Federal law. If a Federal or
			 State agency responsible for a Federal refinery authorization with respect to
			 the refinery is not represented at such meeting, the Federal coordinator shall
			 ensure that the schedule accommodates those Federal refinery authorizations,
			 consistent with Federal law. In the event of conflict among Federal refinery
			 authorization scheduling requirements, the requirements of the Environmental
			 Protection Agency shall be given priority.
							(B)Not later than 15 days after
			 completing the memorandum of agreement, the Federal coordinator shall publish
			 the memorandum of agreement in the Federal Register.
							(C)The Federal coordinator shall ensure that
			 all parties to the memorandum of agreement are working in good faith to carry
			 out the memorandum of agreement, and shall facilitate the maintenance of the
			 schedule established therein.
							(c)Consolidated
			 recordThe Federal coordinator shall, with the cooperation of
			 Federal and State administrative agencies and officials, maintain a complete
			 consolidated record of all decisions made or actions taken by the Federal
			 coordinator or by a Federal administrative agency or officer (or State
			 administrative agency or officer acting under delegated Federal authority) with
			 respect to any Federal refinery authorization. Such record shall be the record
			 for judicial review under subsection (d) of decisions made or actions taken by
			 Federal and State administrative agencies and officials, except that, if the
			 Court determines that the record does not contain sufficient information, the
			 Court may remand the proceeding to the Federal coordinator for further
			 development of the consolidated record.
					(d)Remedies
						(1)In
			 generalThe United States District Court for the district in
			 which the proposed refinery is located shall have exclusive jurisdiction over
			 any civil action for the review of the failure of an agency or official to act
			 on a Federal refinery authorization in accordance with the schedule established
			 pursuant to the memorandum of agreement.
						(2)StandingIf an applicant or a party to a memorandum
			 of agreement alleges that a failure to act described in paragraph (1) has
			 occurred and that such failure to act would jeopardize timely completion of the
			 entire schedule as established in the memorandum of agreement, such applicant
			 or other party may bring a cause of action under this subsection.
						(3)Court
			 actionIf an action is
			 brought under paragraph (2), the Court shall review whether the parties to the
			 memorandum of agreement have been acting in good faith, whether the applicant
			 has been cooperating fully with the agencies that are responsible for issuing a
			 Federal refinery authorization, and any other relevant materials in the
			 consolidated record. Taking into consideration those factors, if the Court
			 finds that a failure to act described in paragraph (1) has occurred, and that
			 such failure to act would jeopardize timely completion of the entire schedule
			 as established in the memorandum of agreement, the Court shall establish a new
			 schedule that is the most expeditious coordinated schedule possible for
			 completion of proceedings, consistent with the full substantive and procedural
			 review required by Federal law. The court may issue orders to enforce any
			 schedule it establishes under this paragraph.
						(4)Federal
			 coordinator’s actionWhen any civil action is brought under this
			 subsection, the Federal coordinator shall immediately file with the Court the
			 consolidated record compiled by the Federal coordinator pursuant to subsection
			 (c).
						(5)Expedited
			 reviewThe Court shall set any civil action brought under this
			 subsection for expedited consideration.
						235.Designation of
			 closed military bases
					(a)Designation
			 requirementNot later than 90
			 days after the date of enactment of this Act, the President shall designate no
			 less than 3 closed military installations, or portions thereof, as potentially
			 suitable for the construction of a refinery. At least 1 such site shall be
			 designated as potentially suitable for construction of a refinery to refine
			 biomass in order to produce biofuel.
					(b)Redevelopment
			 authorityThe redevelopment
			 authority for each installation designated under subsection (a), in preparing
			 or revising the redevelopment plan for the installation, shall consider the
			 feasibility and practicability of siting a refinery on the installation.
					(c)Management and
			 disposal of real propertyThe
			 Secretary of Defense, in managing and disposing of real property at an
			 installation designated under subsection (a) pursuant to the base closure law
			 applicable to the installation, shall give substantial deference to the
			 recommendations of the redevelopment authority, as contained in the
			 redevelopment plan for the installation, regarding the siting of a refinery on
			 the installation. The management and disposal of real property at a closed
			 military installation or portion thereof found to be suitable for the siting of
			 a refinery under subsection (a) shall be carried out in the manner provided by
			 the base closure law applicable to the installation.
					(d)DefinitionsFor
			 purposes of this section—
						(1)the term base closure law
			 means the Defense Base Closure and Realignment Act of 1990 (part A of title
			 XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and title II of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (Public Law
			 100–526; 10 U.S.C. 2687 note); and
						(2)the term closed military
			 installation means a military installation closed or approved for
			 closure pursuant to a base closure law.
						236.Savings
			 clauseNothing in this
			 subtitle shall be construed to affect the application of any environmental or
			 other law, or to prevent any party from bringing a cause of action under any
			 environmental or other law, including citizen suits.
				237.Refinery
			 revitalization repealSubtitle
			 H of title III of the Energy Policy Act of 2005 and the items relating thereto
			 in the table of contents of such Act are repealed.
				IIINEW
			 AND EXPANDING TECHNOLOGIES
			AAlternative
			 Fuels
				301.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
				302.Government
			 auction of long term put option contracts on coal-to-liquid fuel produced by
			 qualified coal-to-liquid facilities
					(a)In
			 GeneralThe Secretary shall, from time to time, auction to the
			 public coal-to-liquid fuel put option contracts having expiration dates of 5
			 years, 10 years, 15 years, or 20 years.
					(b)Consultation With
			 Secretary of EnergyThe Secretary shall consult with the
			 Secretary of Energy regarding—
						(1)the frequency of
			 the auctions;
						(2)the strike prices
			 specified in the contracts;
						(3)the number of
			 contracts to be auctioned with a given strike price and expiration date;
			 and
						(4)the capacity of
			 existing or planned facilities to produce coal-to-liquid fuel.
						(c)DefinitionsIn
			 this section:
						(1)Coal-to-liquid
			 fuelThe term coal-to-liquid fuel means any
			 transportation-grade liquid fuel derived primarily from coal (including peat)
			 and produced at a qualified coal-to-liquid facility.
						(2)Coal-to-liquid
			 put option contractThe term coal-to-liquid put option
			 contract means a contract, written by the Secretary, which—
							(A)gives the holder
			 the right (but not the obligation) to sell to the Government of the United
			 States a certain quantity of a specific type of coal-to-liquid fuel produced by
			 a qualified coal-to-liquid facility specified in the contract, at a strike
			 price specified in the contract, on or before an expiration date specified in
			 the contract; and
							(B)is transferable by
			 the holder to any other entity.
							(3)Qualified
			 coal-to-liquid facilityThe term qualified coal-to-liquid
			 facility means a manufacturing facility that has the capacity to
			 produce at least 10,000 barrels per day of transportation grade liquid fuels
			 from a feedstock that is primarily domestic coal (including peat and any
			 property which allows for the capture, transportation, or sequestration of
			 by-products resulting from such process, including carbon emissions).
						(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
						(5)Strike
			 priceThe term strike price means, with respect to
			 a put option contract, the price at which the holder of the contract has the
			 right to sell the fuel which is the subject of the contract.
						(d)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out
			 this section.
					(e)Effective
			 DateThis section shall take effect 1 year after the date of the
			 enactment of this Act.
					303.Standby loans for
			 qualifying coal-to-liquids projectsSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) is amended by adding at the end the following new
			 subsection:
					
						(k)Standby Loans
				for Qualifying CTL Projects
							(1)DefinitionsFor
				purposes of this subsection:
								(A)Cap
				priceThe term cap price means a market price
				specified in the standby loan agreement above which the project is required to
				make payments to the United States.
								(B)Full
				termThe term full term means the full term of a
				standby loan agreement, as specified in the agreement, which shall not exceed
				the lesser of 30 years or 90 percent of the projected useful life of the
				project (as determined by the Secretary).
								(C)Market
				priceThe term market price means the average
				quarterly price of a petroleum price index specified in the standby loan
				agreement.
								(D)Minimum
				priceThe term minimum price means a market price
				specified in the standby loan agreement below which the United States is
				obligated to make disbursements to the project.
								(E)OutputThe
				term output means some or all of the liquid or gaseous
				transportation fuels produced from the project, as specified in the loan
				agreement.
								(F)Primary
				termThe term primary term means the initial term
				of a standby loan agreement, as specified in the agreement, which shall not
				exceed the lesser of 20 years or 75 percent of the projected useful life of the
				project (as determined by the Secretary).
								(G)Qualifying ctl
				projectThe term qualifying CTL project
				means—
									(i)a
				commercial-scale project that converts coal to one or more liquid or gaseous
				transportation fuels; or
									(ii)not
				more than one project at a facility that converts petroleum refinery waste
				products, including petroleum coke, into one or more liquids or gaseous
				transportation fuels,
									that
				demonstrates the capture, and sequestration or disposal or use of, the carbon
				dioxide produced in the conversion process, and that, on the basis of a carbon
				dioxide sequestration plan prepared by the applicant, is certified by the
				Administrator of the Environmental Protection Agency, in consultation with the
				Secretary, as producing fuel with life cycle carbon dioxide emissions at or
				below the average life cycle carbon dioxide emissions for the same type of fuel
				produced at traditional petroleum based facilities with similar annual
				capacities.(H)Standby loan
				agreementThe term standby loan agreement means a
				loan agreement entered into under paragraph (2).
								(2)Standby
				Loans
								(A)Loan
				AuthorityThe Secretary may enter into standby loan agreements
				with not more than six qualifying CTL projects, at least one of which shall be
				a project jointly or in part owned by two or more small coal producers. Such an
				agreement—
									(i)shall provide that
				the Secretary will make a direct loan (within the meaning of section 502(1) of
				the Federal Credit Reform Act of 1990) to the qualifying CTL project;
				and
									(ii)shall set a cap
				price and a minimum price for the primary term of the agreement.
									(B)Loan
				DisbursementsSuch a loan shall be disbursed during the primary
				term of such agreement whenever the market price falls below the minimum price.
				The amount of such disbursements in any calendar quarter shall be equal to the
				excess of the minimum price over the market price, times the output of the
				project (but not more than a total level of disbursements specified in the
				agreement).
								(C)Loan
				RepaymentsThe Secretary shall establish terms and conditions,
				including interest rates and amortization schedules, for the repayment of such
				loan within the full term of the agreement, subject to the following
				limitations:
									(i)If
				in any calendar quarter during the primary term of the agreement the market
				price is less than the cap price, the project may elect to defer some or all of
				its repayment obligations due in that quarter. Any unpaid obligations will
				continue to accrue interest.
									(ii)If in any
				calendar quarter during the primary term of the agreement the market price is
				greater than the cap price, the project shall meet its scheduled repayment
				obligation plus deferred repayment obligations, but shall not be required to
				pay in that quarter an amount that is more than the excess of the market price
				over the cap price, times the output of the project.
									(iii)At the end of
				the primary term of the agreement, the cumulative amount of any deferred
				repayment obligations, together with accrued interest, shall be amortized (with
				interest) over the remainder of the full term of the agreement.
									(3)Profit-sharingThe
				Secretary is authorized to enter into a profit-sharing agreement with the
				project at the time the standby loan agreement is executed. Under such an
				agreement, if the market price exceeds the cap price in a calendar quarter, a
				profit-sharing payment shall be made for that quarter, in an amount equal
				to—
								(A)the excess of the
				market price over the cap price, times the output of the project; less
								(B)any loan
				repayments made for the calendar quarter.
								(4)Compliance with
				Federal Credit Reform Act
								(A)Upfront Payment
				of Cost of LoanNo standby loan agreement may be entered into
				under this subsection unless the project makes a payment to the United States
				that the Office of Management and Budget determines is equal to the cost of
				such loan (determined under 502(5)(B) of the Federal Credit Reform Act of
				1990). Such payment shall be made at the time the standby loan agreement is
				executed.
								(B)Minimization of
				Risk to the GovernmentIn making the determination of the cost of
				the loan for purposes of setting the payment for a standby loan under
				subparagraph (A), the Secretary and the Office of Management and Budget shall
				take into consideration the extent to which the minimum price and the cap price
				reflect historical patterns of volatility in actual oil prices relative to
				projections of future oil prices, based upon publicly available data from the
				Energy Information Administration, and employing statistical methods and
				analyses that are appropriate for the analysis of volatility in energy
				prices.
								(C)Treatment of
				PaymentsThe value to the United States of a payment under
				subparagraph (A) and any profit-sharing payments under paragraph (3) shall be
				taken into account for purposes of section 502(5)(B)(iii) of the Federal Credit
				Reform Act of 1990 in determining the cost to the Federal Government of a
				standby loan made under this subsection. If a standby loan has no cost to the
				Federal Government, the requirements of section 504(b) of such Act shall be
				deemed to be satisfied.
								(5)Other
				Provisions
								(A)No Double
				BenefitA project receiving a loan under this subsection may not,
				during the primary term of the loan agreement, receive a Federal loan guarantee
				under subsection (a) of this section, or under other laws.
								(B)Subrogation,
				EtcSubsections (g)(2) (relating to subrogation), (h) (relating
				to fees), and (j) (relating to full faith and credit) shall apply to standby
				loans under this subsection to the same extent they apply to loan
				guarantees.
								.
				BTax
			 Provisions
				311.Extension of
			 renewable electricity, refined coal, and Indian coal production credit
					(a)Credit made
			 permanent
						(1)In
			 generalSubsection (d) of
			 section 45 of the Internal Revenue Code of 1986 (relating to qualified
			 facilities) is amended—
							(A)by striking
			 and before January 1, 2009 each place it occurs,
							(B)by striking
			 , and before January 1, 2009 in paragraphs (1) and (2)(A)(i),
			 and
							(C)by striking
			 before January 1, 2009 in paragraph (10).
							(2)Open-loop
			 biomass facilitiesSubparagraph (A) of section 45(d)(3) of such
			 Code is amended to read as follows:
							
								(A)In
				generalIn the case of a
				facility using open-loop biomass to produce electricity, the term
				qualified facility means any facility owned by the taxpayer
				which is originally placed in service after October 22,
				2004.
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 electricity produced and sold after December 31, 2008, in taxable years ending
			 after such date.
						(b)Sales of net
			 electricity to regulated public utilities treated as sales to unrelated
			 personsParagraph (4) of
			 section 45(e) of such Code is amended by adding at the end the following new
			 sentence: The net amount of electricity sold by any taxpayer to a
			 regulated public utility (as defined in section 7701(a)(33)) shall be treated
			 as sold to an unrelated person..
					(c)Allowance
			 against alternative minimum tax
						(1)In
			 generalClause (ii) of
			 section 38(c)(4)(B) of such Code (relating to specified credits) is amended by
			 striking produced— and all that follows and inserting
			 produced at a facility which is originally placed in service after the
			 date of the enactment of this paragraph..
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						312.Extension of energy
			 credit
					(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 (relating to energy credit) are each
			 amended by striking but only with respect to periods ending before
			 January 1, 2009.
					(b)Fuel cell
			 propertySection 48(c)(1) of
			 such Code (relating to qualified fuel cell property) is amended by striking
			 subparagraph (E).
					(c)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) of the Internal
			 Revenue Code of 1986 (relating to qualified microturbine property) is amended
			 by striking December 31, 2008 and inserting December 31,
			 2013.
					(d)Allowance
			 against alternative minimum tax
						(1)In
			 generalSubparagraph (B) of section 38(c)(4) of such Code
			 (relating to specified credits) is amended by striking and at
			 the end of clause (iii), by redesignating clause (iv) as clause (v), and by
			 inserting after clause (iii) the following new clause:
							
								(iv)the credit determined under section 48,
				and
								.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						313.Extension and
			 modification of credit for clean renewable energy bonds
					(a)ExtensionSection
			 54(m) of the Internal Revenue Code of 1986 (relating to termination) is amended
			 by striking December 31, 2008 and inserting December 31,
			 2013.
					(b)Increase in
			 national limitationSection
			 54(f) of such Code (relating to limitation on amount of bonds designated) is
			 amended—
						(1)by striking
			 $1,200,000,000 in paragraph (1) and inserting
			 $1,600,000,000, and
						(2)by striking
			 $750,000,000 in paragraph (2) and inserting
			 $1,000,000,000.
						(c)Modification of
			 ratable principal amortization requirement
						(1)In
			 generalParagraph (5) of
			 section 54(l) of such Code is amended to read as follows:
							
								(5)Ratable
				principal amortization requiredA bond shall not be treated as a clean
				renewable energy bond unless it is part of an issue which provides for an equal
				amount of principal to be paid by the qualified issuer during each 12-month
				period that the issue is outstanding (other than the first 12-month
				period).
								.
						(2)Technical
			 amendmentThe third sentence
			 of section 54(e)(2) of such Code is amended by striking subsection
			 (l)(6) and inserting subsection (l)(5).
						(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					314.Extension of credits
			 for biodiesel and renewable diesel
					(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each
			 amended by striking December 31, 2008 and inserting
			 December 31, 2013.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to fuel produced, and sold or used, after December 31,
			 2008.
					CNuclear
				321.Use of funds for
			 recyclingSection 302 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is amended—
					(1)in subsection (d),
			 by striking The Secretary may and inserting Except as
			 provided in subsection (f), the Secretary may; and
					(2)by adding at the
			 end the following new subsection:
						
							(f)Recycling
								(1)In
				generalAmounts in the Waste Fund may be used by the Secretary of
				Energy to make grants to or enter into long-term contracts with private sector
				entities for the recycling of spent nuclear fuel.
								(2)Competitive
				selectionGrants and contracts authorized under paragraph (1)
				shall be awarded on the basis of a competitive bidding process that—
									(A)maximizes the
				competitive efficiency of the projects funded;
									(B)best serves the
				goal of reducing the amount of waste requiring disposal under this Act;
				and
									(C)ensures adequate
				protection against the proliferation of nuclear materials that could be used in
				the manufacture of nuclear
				weapons.
									.
					322.Rulemaking for
			 licensing of spent nuclear fuel recycling facilities
					(a)RequirementThe
			 Nuclear Regulatory Commission shall, as expeditiously as possible, but in no
			 event later than 2 years after the date of enactment of this Act, complete a
			 rulemaking establishing a process for the licensing by the Nuclear Regulatory
			 Commission, under the Atomic Energy Act of 1954, of facilities for the
			 recycling of spent nuclear fuel.
					(b)FundingAmounts
			 in the Nuclear Waste Fund established under section 302 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10222) shall be made available to the Nuclear
			 Regulatory Commission to cover the costs of carrying out subsection (a) of this
			 section.
					323.Nuclear waste
			 fund budget statusSection
			 302(e) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(e)) is amended
			 by adding at the end the following new paragraph:
					
						(7)The receipts and
				disbursements of the Waste Fund shall not be counted as new budget authority,
				outlays, receipts, or deficits or surplus for purposes of—
							(A)the budget of the
				United States Government as submitted by the President;
							(B)the congressional
				budget; or
							(C)the Balanced
				Budget and Emergency Deficit Control Act of
				1985.
							.
				324.Waste
			 ConfidenceThe Nuclear
			 Regulatory Commission may not deny an application for a license, permit, or
			 other authorization under the Atomic Energy Act of 1954 on the grounds that
			 sufficient capacity does not exist, or will not become available on a timely
			 basis, for disposal of spent nuclear fuel or high-level radioactive waste from
			 the facility for which the license, permit, or other authorization is
			 sought.
				325.ASME Nuclear
			 Certification credit
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
						
							45O.ASME Nuclear
				Certification credit
								(a)In
				generalFor purposes of section 38, the ASME Nuclear
				Certification credit determined under this section for any taxable year is an
				amount equal to 15 percent of the qualified nuclear expenditures paid or
				incurred by the taxpayer.
								(b)Qualified
				nuclear expendituresFor purposes of this section, the term
				qualified nuclear expenditures means any expenditure related
				to—
									(1)obtaining a certification under the
				American Society of Mechanical Engineers Nuclear Component Certification
				program, or
									(2)increasing the taxpayer’s capacity to
				construct, fabricate, assemble, or install components—
										(A)for any facility
				which uses nuclear energy to produce electricity, and
										(B)with respect to
				the construction, fabrication, assembly, or installation of which the taxpayer
				is certified under such program.
										(c)Timing of
				creditThe credit allowed under subsection (a) for any
				expenditures shall be allowed—
									(1)in the case of a
				qualified nuclear expenditure described in subsection (b)(1), for the taxable
				year of such certification, and
									(2)in the case of any
				other qualified nuclear expenditure, for the taxable year in which such
				expenditure is paid or incurred.
									(d)Special
				rules
									(1)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section for an expenditure,
				the increase in basis which would result (but for this subsection) for such
				expenditure shall be reduced by the amount of the credit allowed under this
				section.
									(2)Denial of double
				benefitNo deduction shall be
				allowed under this chapter for any amount taken into account in determining the
				credit under this section.
									(e)TerminationThis
				section shall not apply to any expenditures paid or incurred in taxable years
				beginning after December 31,
				2019.
								.
					(b)Conforming
			 amendments(1)Subsection (b) of
			 section 38 is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
							
								(32)the ASME Nuclear Certification credit
				determined under section
				45O(a).
								.
						(2)Subsection (a) of section 1016
			 (relating to adjustments to basis) is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
							
								(38)to the extent
				provided in section
				45O(e)(1).
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2007.
					DAmerican Renewable
			 and Alternative Energy Trust Fund
				331.American
			 Renewable and Alternative Energy Trust Fund
					(a)Establishment of
			 trust fundThere is established in the Treasury of the United
			 States a trust fund to be known as the American Renewable and
			 Alternative Energy Trust Fund, consisting of such amounts as may be
			 transferred to the American Renewable and Alternative Energy Trust Fund as
			 provided in section 149 and the amendments made by section 110 of this
			 Act.
					(b)Expenditures
			 from American Renewable and Alternative Energy Trust Fund
						(1)In
			 generalAmounts in the American Renewable and Alternative Energy
			 Trust Fund shall be available without further appropriation to carry out
			 specified provisions of the Energy Policy Act of 2005 (Public Law 109–58; in
			 this section referred to as EPAct2005) and the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; in this section
			 referred to as EISAct2007), as follows:
							(A)Grants to improve
			 the commercial value of forest biomass for electric energy, useful heat,
			 transportation fuels, and other commercial purposes, section 210 of EPAct2005,
			 3 percent
							(B)Hydroelectric
			 production incentives, section 242 of EPAct2005, 2 percent.
							(C)Oil shale, tar
			 sands, and other strategic unconventional fuels, section 369 of EPAct2005, 3
			 percent.
							(D)Clean Coal Power
			 Initiative, section 401 of EPAct2005, 7 percent.
							(E)Solar and wind
			 technologies, section 812 of EPAct2005, 7 percent.
							(F)Renewable Energy,
			 section 931of EPAct2005, 20 percent.
							(G)Production
			 incentives for cellulosic biofuels, section 942 of EPAct2005, 2.5
			 percent.
							(H)Coal and related
			 technologies program, section 962 of EPAct2005, 4 percent.
							(I)Methane hydrate
			 research, section 968 of EPAct2005, 2.5 percent.
							(J)Incentives for
			 Innovative Technologies, section 1704 of EPAct2005, 7 percent.
							(K)Grants for
			 production of advanced biofuels, section 207 of EISAct2007, 16 percent.
							(L)Photovoltaic
			 demonstration program, section 607 EISAct2007, 2.5 percent.
							(M)Geothermal Energy,
			 title VI, subtitle B of EISAct2007, 4 percent.
							(N)Marine and
			 Hydrokinetic Renewable Energy Technologies, title VI, subtitle C of EISAct2007,
			 2.5 percent.
							(O)Energy storage
			 competitiveness, section 641 of EISAct2007, 10 percent.
							(P)Smart grid
			 technology research, development, and demonstration, section 1304 of
			 EISAct2007, 7 percent.
							(2)Apportionment of
			 excess amountNotwithstanding
			 paragraph (1), any amounts allocated under paragraph (1) that are in excess of
			 the amounts authorized in the applicable cited section or subtitle of EPAct2005
			 and EISAct2007 shall be reallocated to the remaining sections and subtitles
			 cited in paragraph (1), up to the amounts otherwise authorized by law to carry
			 out such sections and subtitles, in proportion to the amounts authorized by law
			 to be appropriated for such other sections and subtitles.
						
